In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Jesse F.J. appeals from an order of disposition of the Family Court, *711Orange County (Bivona, J.), dated August 10, 2010, which, upon a fact-finding order of the same court dated April 29, 2010, made upon the appellant’s admission, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of attempted burglary in the third degree, adjudged him to be a juvenile delinquent, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months. The appeal from the order of disposition brings up for review the fact-finding order dated April 29, 2010.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in entering dispositional orders (see Family Ct Act § 141; Matter of Michael D., 60 AD3d 945 [2009]; Matter of Daqwan J., 57 AD3d 780 [2008]). Contrary to the appellant’s contention, the Family Court providently exercised its discretion in placing the appellant with the New York State Office of Children and Family Services for a period of 18 months (see Matter of Manuel B., 34 AD3d 463 [2006]; Matter of Gabriel A., 12 AD3d 666 [2004]). In light of the recommendation in the probation report, as well as the appellant’s continuing behavioral issues, the Family Court’s order was the least restrictive available alternative which was consistent with the needs and best interests of the appellant and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]; Matter of Leah G., 23 AD3d 658 [2005]).
The appellant’s remaining contention is without merit. Prudenti, P.J., Dillon, Balkin and Sgroi, JJ., concur.